Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of IIA in the reply filed on 11/15/2021 is acknowledged.
IDS 
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449 (11/15/2021 and 03/05/2020).
            The numerous references and materials listed on the submitted 28 sheets of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
            Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from among the information disclosure(s) of bidirectional light beams transmitted therebetween and unidirectional light beam transmitted therebetween, said unidirectional light beam parallel to the bidirectional light beam that are "material," applicants should make that reference known to the examiner.
            It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 1976); see also Monsanto Co. v. Rohm & Haas Co., 456 F.2d 592, 600, 172 USPQ 323, 329 (3d Cir.), ce.rt. denied, 40'7 U.S. 934, 174 USPQ 129 (1972).  And, the submission of voluminous documents in the instant information disclosure statements (here, in excess of 80 documents) make it difficult, if not practically impossible, for the Patent Office to fairly assess applicants' application against the prevailing statutory criteria.
Claim objection
Claim 1 uses limitations of “therebetween”, However, it could be clearer if the claim amended to indicate each end of the therebetween, ex, between the tracking base and the tracking target.
Claims 2-18, recite “A tracking system according to claim 1, 4, 5, …etc”. However, it would be clearer if they are amended to ‘The tracking system according to…’ . 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 10, 12 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges et al. (US 20130250285 hereinafter Bridges). 
As to claim 1, Bridges teaches a tracking system (abstract, FIGURE 1-4, which are different perspectives of one embodiment) for tracking the position and orientation of an object in an environment ([0017] and abstract), the tracking system including: 
a) a tracking base (100) positioned in the environment (this is an intended use of tracking base and ; 
b) a tracking target mountable to the object (400), wherein in use the tracking base is linked to the tracking target by ([0039]): 
i) a bidirectional light beam (250) transmitted therebetween ([0051] and [0053]); and, 
ii) a unidirectional light beam (370) transmitted therebetween, said unidirectional light beam parallel to the bidirectional light beam ([0052] and 550 in FIGURE 1 which is combination of 250 and 370 in 4 ); and, 
c) at least one controller (10 and 20) configured to determine a roll angle of the tracking target relative to the tracking base ([0076]), the roll angle determined at least in part by signals received from a sensor (430 in FIGURE 1 is including 432A and 432B, [0042]) housed in the tracking target (400) that detects the unidirectional light beam ([0042] and [0082])
As to claim 20, the claim calls for the method that corresponds to the system of claim 1. Since the system of Bridges as discussed above meets the system of claim 1, the method practiced as recited for claim 20 is also met. 
As to claim 4, Bridges teaches the tracking system according to claim 1. 
Bridges further teaches the unidirectional light beam transits an optical mount mounted on at least one of the tracking base (FIGURE 1 and 4) and tracking target for controlled rotation about an axis of rotation that is coaxial with the bidirectional light beam (by azimuth/zenith motor assembly [0055]), and wherein the controller is configured to control the rotation of the optical mount in order to maintain linkage of the unidirectional light beam transmitted between the tracking base and the tracking target, and wherein the angle of the controlled rotation is determined by the controller and roll angle data derived therefrom ([0045], [0048] and [0055]).
As to claim 5, Bridges teaches a tracking system according to claim 4. 
Bridges further teaches the sensor is housed in the optical mount ([0042] and FIGURE 1), and wherein the sensor provides signals proportional to the location of the unidirectional light beam incident on a surface of the sensor (inherent characteristics of an optical position sensor like 430).
As to claim 6, Bridges teaches a tracking system according to claim 5. 
Bridges further teaches the controller (10 and 20 [0041] along with azimuth and zenith encoder assembly [0046 and 0048]): a) receives the signals from the sensor ([0046]); b) processes the signals to determine the location of the unidirectional light beam on the sensor surface ([0054-0055 and 0057]); and, c) causes the optical mount to rotate about the axis of rotation in accordance with the processed signals ([0046 and 
As to claim 7, Bridges teaches a tracking system according to claim 6. 
Bridges further teaches a motor is coupled to the optical mount, and wherein the controller is configured to control the motor to rotate and align the optical mount with the unidirectional light beam ([0045 and 0047] and FIGURE 2).
As to claim 10, Bridges teaches a tracking system according to claim 7. 
Bridges further teaches the angle of said controlled rotation is determined from motor control data ([0046 and 0048] a purpose of an encoder). 
As to claim 12, Bridges teaches a tracking system according to claim 4. 
Bridges further teaches a unidirectional light beam source is located in the tracking base (100) to produce said unidirectional light beam, and said optical mount is located on the tracking target, the optical mount further including the sensor to detect the unidirectional light beam ([0058]).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bridges in view of Becker et al. (US 20170191822 hereinafter Becker). 
As to claim 13, Bridges teaches a tracking system according to claim 4. 
However, Bridges does not explicitly disclose a unidirectional light beam source is located in the tracking target to produce the unidirectional light beam, and said optical mount is located on the tracking base, the optical mount further including the sensor to detect the unidirectional light beam. 
Becker teaches a unidirectional light beam source is located in the tracking target to produce the unidirectional light beam, and said optical mount is located on the tracking base, the optical mount further including the sensor to detect the unidirectional light beam ([0200]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bridges by having a unidirectional light beam source is located in the tracking target to produce the unidirectional light beam, and said optical mount is located on the tracking base, the optical mount further including the sensor to detect the unidirectional light beam for the benefit including accommodating conditions such as the tracking base being exposed in open area so easier to aim it then the target. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pivac et al. (WO2009026641) a use of a tracking system (FIGURE 1) for tracking the position and orientation of an object in an environment (title and abstract), the tracking system including: a) a tracking base (tripod 102 in FIGURE 1) positioned in the environment; b) a tracking target mountable to the object (103 in FIGURE 1), . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886